Title: To Benjamin Franklin from Dumas, 1 February 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
LaHaie 1er. Fevr. au matin 1780
De retour ici Vendredi au soir, je fus tout de suite chez notre ami, qui me confirma ce qu’on disoit généralement à Amsterdam, savoir qu’un grand personnage paroissoit très-offensé du dernier procédé des Anglois à l’égard du Convoi; qu’il avouoit non seulement à ceux d’Amst., mais aussi aux Députés de toutes les autres villes d’hollde., “qu’on l’avoit induit jusque là en erreur, qu’on l’avoit trompé, mais qu’il alloit se ranger de l’avis d’Amsterdam, &c rétablir la bonne harmonie, & agir de concert avec eux; qu’il falloit bâtir des vaisseaux de guerre tant & plus, & que si les chantiers de l’Amirauté n’y suffisoient pas, il falloit y employer aussi les chantiers particuliers.”— J’ai demandé à Notre Ami, s’il croyoit à toutes ces belles apparences? Il m’a dit, Nous y croyons de maniere à n’être pas dupes s’il en arrivoit autrement.
En attendant ils viennent de prendre aux Etats d’Hollde. la résolution unanime, de ne continuer le double droit d’entrée & de gabelles que pendant six mois, afin de pouvoir l’abolir alors, si le Commerce n’étoit pas plus efficacement protégé que par le passé.
Quant à la derniere protestation d’Amst. &c. contre les procédés arbitraires dont je vous ai envoyé copie, on a encore pris la chose ad referendum.

Après avoir écrit l’autre page, j’ai été voir notre ami. Le grand personnage continue à se montrer irrité, passionnémême contre le procédé des Anglois. Il a chargé le Gd. Pre. de conférer avec ceux d’Amst., & de leur communiquer le projet d’une nouvelle Résolution en faveur des Convois illimités, conforme au protest d’Amst. du mois de Nov. 1778, & annullant toutes celles qui depuis cette date limitoient les convois & en excluoient les bois de Construction (communication préalable dont jusque-là on s’étoit toujours dispensé). En conséquence Mr. V. B. a reçu ce matin le dit projet, & y a mis en marge quelques altérations ou additions telles, que les autres pourront, sans se compromettre, & devront les agréer s’ils agissent de bonne foi. Cet agréement sera donc la pierre de touche à laquelle on connoîtra leur sincérité, & le degré de confiance qu’ils auront à prétendre. Le grand personnage a promis de procurer la concurrence de toutes les autres provinces à cette Résolution.
Je n’ai pas vu encore le g—— F——, ayant encore un peu sur l’estomac la maniere dont il m’a traité dernierement. Je me fais donc un peu rare chez lui, pour le désaccoutumer, s’il est possible, de trancher du maître avec moi. Dans la joie où il étoit de l’heureuse tournure que les affaires paroissent prendre ici, il parloit déjà de la révocation des Edits qui limitent depuis quelque temps le Commerce de la Rep. en son pays. On lui a conseillé sagement de ne rien précipiter, & d’attendre qu’on ait mérité la récompense par des effets solides.
Quant au B. de la H—— dont je vous ai communiqué, Monsieur, (dans une des miennes d’Amst. dont je n’ai pu garder copie) la Lettre qu’il a écrite à un Négociant de Hambourg, voici ce qu’un de mes Correspondans m’apprend.
“Le B——, dont vous demandez des renseignemens, est un homme de beaucoup d’esprit. On le taxe d’avoir eu part à la Révolution de Suede. Il étoit alors Résident à Hambourg; & l’on dit qu’il est très-bien dans les bonnes graces du Comte de V——, qui étoit alors à Stockholm. Mais l’on croit aussi qu’il est lié avec Schimmelman de Hambourg, qui, à l’aide de la R—— M——, a su surprendre la bonne foi de Mr. De Bernsdorf. Au reste, j’attends quelqu’un qui doit arriver dans la quinzaine de Coppenhague & Hambourg, & qui ne peut manquer de savoir les choses au juste. Je vous en ferai part.”
Je suis toujours avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. Mr. Franklin &c.
 Notation: Dumas la haie Feb. 1. 1780.